Citation Nr: 0005301	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-06304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1994 RO decision which 
denied an increase in a 10 percent rating for a right ankle 
disability.  An RO hearing was held in October 1995.  In 
November 1995, the RO increased the rating to 20 percent, and 
the veteran continued to appeal for a higher rating.  He 
failed to report for a Board hearing scheduled for February 
2000.


FINDINGS OF FACT

The veteran's right ankle disability is manifested by 
arthritis with marked limitation of motion, and mild atrophy 
of muscles of the right lower leg.  The right ankle joint is 
not ankylosed, and the right lower leg muscle atrophy results 
in impairment which does not exceed that of the analogous 
condition of slight injury to Muscle Group XI.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 
5271, § 4.73, Diagnostic Code 5311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increase in a 20 percent rating 
for a right ankle disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  In 
this regard, the Board notes that the veteran submitted a 
brief September 1994 statement from his former employer (a 
city), to the effect that he was receiving pension benefits 
for right ankle arthritis, and the veteran testified at his 
October 1995 RO hearing that he left his last job due to his 
right ankle condition.  In letters to the veteran in July 
1996, April 1997, July 1998, and October 1998, the RO asked 
him to submit release forms so the RO could obtain personnel 
and medical records from his former employer.  The veteran 
did not respond to the request for evidence.  The duty to 
assist is not a one-way street, and the veteran has not 
fulfilled his obligation to provide relevant evidence to the 
RO.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  The Board has 
reviewed his claim based on the evidence which is of record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes indentify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Limitation of motion of an ankle is rated 10 percent when 
moderate and 20 percent when marked in degree.  38 C.F.R. 
§ 4.71a, Code 5271.  

Ankylosis of the ankle is rated 20 percent when in plantar 
flexion, less than 30 degrees.  Ankylosis of the ankle is 
rated 30 percent when in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a, Code 5270.

A muscle injury of Muscle Group XI (which includes calf 
muscles) is rated 0 percent when slight and 10 percent when 
moderate in degree.  38 C.F.R. § 4.73, Code 5311.  

When evaluating a disability, the entire history should be 
considered, but the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The service medical records from the veteran's 1972-1976 
active duty show he experienced recurrent right ankle sprains 
and was noted to have traumatic arthritis of the right ankle 
as well as some disuse atrophy of the right lower leg.  There 
were similar findings at a post-service 1977 VA examination.  
In 1977, the RO granted service connection and a 10 percent 
rating for right ankle strain with traumatic arthritis and 
partial atrophy of musculature of the right lower leg.  Such 
evaluation continued until the 1995 RO decision which 
increased the rating for the right ankle disability to 20 
percent.

VA and private medical records from the 1990s partly refer to 
conditions unrelated to the right ankle.  However, some of 
these medical records note complaints of pain and swelling of 
the right ankle, particularly with prolonged use.  The 
veteran also reported such symptoms during his testimony at 
the 1995 RO hearing.  The recent medical records include X-
ray confirmation of right ankle arthritis.  

VA compensation examinations in May 1994, October 1995, and 
March 1998 all show limitation of motion of the right ankle, 
but none of the examinations or other recent medical records 
show that the ankle is ankylosed (i.e., fixed or frozen in 
one position).  At the latest of these VA examinations, in 
March 1998, the right ankle had 10 degrees of dorsiflexion, 
20 degrees of plantar flexion, adequate inversion, and poor 
to absent eversion.  It was noted the veteran had arthritis 
of the right ankle, confirmed by X-rays.  Measured 
circumferences of the legs, below the knees, were somewhat 
less on the right side than on the left side, and the 
examiner characterized this as mild muscle atrophy of the 
right lower extremity.  

The 20 percent rating currently assigned for the veteran's 
right ankle disability is the maximum rating under Code 5271, 
and such is assigned when limitation of motion is marked in 
degree.  Given that this is the maximum rating for limitation 
of motion of the ankle, any effects of pain on use or during 
flare-ups would not result in a higher rating.  Johnston v. 
Brown, 10 Vet.App. 80 (1997).  A higher rating would be 
permitted under Code 5270 if the right ankle were ankylosed 
to the required degree.  However, this code is not applicable 
because all the recent evidence shows the ankle is not 
ankylosed.

As to the atrophy of the muscles of the right lower leg, the 
RO has considered this to be part of the right ankle 
condition and has cited analogous Code 5311 for Muscle Group 
XI injuries.  In the veteran's case, it is not shown that 
atrophy of the muscles below his right knee results in any 
impairment apart from functioning of the right ankle, and a 
separate rating for the muscle atrophy may violate the rule 
against pyramiding of disability ratings.  38 C.F.R. § 4.14.  
Even if the muscle atrophy were separately rated, the mild 
muscle atrophy shown at the latest VA examination is 
equivalent to no more than the analogous condition of slight 
injury to Muscle Group XI, and such would be rated 0 percent 
under Code 5311.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for a 
right ankle disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a right ankle disability is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

